1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 12/03/2018. Certified copy being received.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). See the rejection under 35 U.S.C. 112 below.

Claim Objections
Claims 14 and 1objected to because of the following informalities:
Claim 14 line 1 recites "the performing a PIM arithmetic operation" should be "the performing the PIM arithmetic operation" as antecedently recited.
Claim 16 line 3 recites "the consecutively storing a result of the PIM arithmetic operation" should be "the consecutively storing the result of the PIM arithmetic operation" as antecedently recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite "perform a processing in memory (PIM) arithmetic operation… during each of the plurality of first periods in response to the first period being shorter than the second period". There is lack of correspondence between the specification and the claims, which renders the claim unclear and indefinite. Figures 3 and 7 illustrates the first period is n times the second period, where n is a natural number equal to or greater than 2. [0072] table 320 shows data supplied from a bank group corresponds to first period, and data from outside corresponds to second period, as illustrated second period (the time receiving the second external data) is shorter than the first period (the time receiving the internal data). the specification fails to describe receiving internal data during first period and external data during second period, where the first period is shorter than the second period. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on. For purpose of prior art examination, Examiner interprets the limitation as performing perform a processing in memory (PIM) arithmetic operation on the internal data and external data during each of the plurality of second periods in response to the second period being shorter than the first period. 

Claims 3 and 13 recite “the first period is n times or 1/n times the second period, where n is a natural number equal to or greater than 2". As described above, there is lack of correspondence between the specification and the claim, which renders the claim unclear and indefinite, figures 3 and 7 describes the first period is n times the second period, but the specification fails to describe first period is 1/n times the second period. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on. For purpose of prior art examination, Examiner interprets the limitation as the first period is n times the second period, where n is a natural number equal to or greater than 2.

Claims 4 and 14 recite "reuse one of the internal data and the external data n times in performing the PIM arithmetic operation on the internal data and external data " there is lack of correspondence between the specification and the claim, which renders the claim unclear and indefinite. Figures 3 and 7 illustrates the reusing internal data, W0 or B0 twice to perform operations A0*B0 and A2*B0, however specification fails to describe the reusing external data n times. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on. For purpose of prior art examination, Examiner interprets the limitation as the first computation circuit is further configured to reuse one of the internal data n times in performing the PIM arithmetic operation on the internal data and the external data.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite "perform a processing in memory (PIM) arithmetic operation… during each of the plurality of first periods in response to the first period being shorter than the second period". Figures 3 and 7 illustrates the first period is n times the second period, where n is a natural number equal to or greater than 2. [0072] table 320 shows data supplied from a bank group corresponds to first period, and data from outside corresponds to second period, as illustrated second period (the time receiving the second external data) is shorter than the first period (the time receiving the internal data). The specification fails to describe receiving internal data during first period and external data during second period, where the first period is shorter than the second period. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.
Claims 3 and 13 recite “the first period is n times or 1/n times the second period, where n is a natural number equal to or greater than 2". As described above, figures 3 and 7 describes the first period is n times the second period, but the specification fails to describe first period is 1/n times the second period. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.
Claims 4 and 14 recite "reuse one of the internal data and the external data n times in performing the PIM arithmetic operation on the internal data and external data ". Figures 3 and 7 illustrates the reusing internal data, W0 or B0 twice to perform operations A0*B0 and A2*B0. However, specification fails to describe the reusing external data n times. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.
Accordingly, such claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-9, 11, 13  and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-9, 11, 13, and 16-17  of copending Application No. 16/691,033 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by a copending application. To demonstrate, Claim 1 of the examined application is compared with claim 1 of the reference application in the following table
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17/547,991
Copending application 16/691,033
1. A semiconductor memory device comprising:
1. A semiconductor memory device comprising:
a plurality of memory banks; 
a plurality of memory bank groups configured to be accessed in parallel; 
a memory bus configured to receive external data from outside the plurality of memory banks; and 
an internal memory bus configured to receive external data from outside the plurality of memory bank groups; and 
a first computation circuit configured to receive internal data from one of the plurality of memory banks during each first period of a plurality of first periods, 
a first computation circuit configured to: receive internal data from a first memory bank group of the plurality of memory bank groups during each first period of a plurality of first periods
receive the external data through the memory bus during each second period of a plurality of second periods, and 
receive the external data through the internal memory bus during each second period of a plurality of second periods,
perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each of the plurality of the first periods in response to the first period being shorter than the second period, or during each of the plurality of the second periods in response to the second period being shorter than the first period.
perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each second period, the second period being shorter than the first period;

the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheffler - US 20120117317.

Regarding claim 1, Sheffler teaches a semiconductor memory device (Sheffler, figure 1A, the plurality of atomic memory device 103) comprising: 
a plurality of memory banks (Sheffler, figure 1A, each memory core 105 consists a bank) 
a memory bus (Sheffler, figure 1A, 112 and 131) configured to receive external data from outside the plurality of memory banks (Sheffler, figure 1C [0021] an externally data sourced operand (e.g. a value to be loaded into an operand) maybe provided via 112 data path); and 
a first computation circuit (Sheffler, figure 1A modify logic 117) configured to receive internal data from one of the plurality of memory banks (Sheffler, figure 1C, [0021] modify logic receives read data as one of the operand from memory core 105 [i.e. one of the plurality of memory banks]) during each first period (Sheffler, Figure 6 [0052] illustrates the signal timing during exemplary duplex operation and read data is retrieved from the memory core as shown in read data in (RDI) line 236 from start to the end of core cycle i [i.e. each first period]) of a plurality of first periods (each process of performing duplex operation as disclosed by figures 5-6 as receive another read data from memory core in different core cycle would disclose a plurality of first periods), receive the external data through the memory bus during each second period of a plurality of second periods (Sheffler, figure 6 [0052] illustrates the receipt of operand 386 via external data path 212 during the interval from start of core cycle i to the beginning of mod data on WDO line 234 [i.e. each second period], each process of performing duplex operation receives another external data as illustrated as example in figures 5-6 different cycle core would disclose a plurality of second periods), and perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each of the plurality of first periods in response to the first period being shorter than the second period, or during each of the plurality of second periods in response to the second period being shorter than the first period(Sheffler, [0014] figure 1A carries out data modification operation, such operations (i.e. involving data retrieval from one or more memory core as well as logical, arithmetic), [0040] example of binary operations performed include, arithmetic operation (add, subtract, multiply, divide). Figure 5 step 367 generates modified data value with respect to read data [i.e. internal data] and operand [i.e. external data]. Figure 6 [0052] the modified data is output onto WDO 234 at 394, thus the operation is performed during the defined second period. The period starts from core cycle i to the beginning of mod data on line 234 [i.e. second period] being shorter than the period starts from core cycle i to the end of core cycle i [i.e. first period]).

Regarding claim 2, Sheffler teaches the semiconductor memory device of claim 1, wherein the first period corresponds to a delay time required to consecutively access the plurality of memory banks (Sheffler, figure 6 the period starts from core cycle i to the end of core cycle i [i.e. the first period], which is a delay time to access the plurality of memory cores as each memory access command is received to retrieve read data from memory core to perform operation), and the second period corresponds to a delay time required to consecutively receive the external data through the memory bus (Sheffler, figure 6 the period starts from core i to the  beginning of mod data [i.e. second period], which is a time delay to receive external data through data path 212 or 112 for each process as illustrated in figure 5 to perform duplex operation).

Regarding claim 9, Sheffler teaches the semiconductor memory device of claim 1, wherein the semiconductor memory device further comprises a plurality of memory channels (Sheffler, figure 1A, a pair of atomic memory devices 103 [i.e. a first memory channels], figure 1A shows at least 2 pairs [i.e. plurality of memory channels]), the plurality of memory channels comprise a first memory channel comprising the first memory bank transmitting the internal data to the first computation circuit (Sheffler, figure 1A each pair of 103 includes at least one 103, which includes at least one memory core 105 [i.e. the first memory bank] that transmitting read data to the modify logic), and the external data is any one or any combination of any two or more of data stored in any of the plurality of memory channels other than the first memory channel comprising the first memory bank, data stored in another semiconductor memory device outside the semiconductor memory device, and data processed by a host processor outside the semiconductor memory device (Sheffler, figure 1A, 1C [0021] as a specific example of an externally sourced operand, an operand load instruction and operand value may be provided from atomic memory controller 101 to atomic memory device 103, and atomic memory controller 101 is connected to host processor 102 [i.e. the external data is data processed by a host processor outside the semiconductor memory device ).  

Regarding claim 10, Sheffler teaches the semiconductor memory device of claim 1, further comprising a second computation circuit configured to operate in parallel with the first computation circuit, wherein the first computation circuit and the second computation circuit are allocated to different memory banks or different memory bank groups, the memory bank group includes two or more memory banks. (Sheffler, figure 1A another atomic memory device 103 consists of a modify logic [i.e. a second computation circuit], connects to a corresponding memory core 105 [i.e. different memory bank], Figure 1Athe plurality of memory device 103 comprises a plurality of modify logics to performs in parallel).

Regarding claims 11-12, recites method claims that would be practiced by the apparatus claim 1-2, respectively. Thus, they are rejected for the same reasons.

Allowable Subject Matter
Claims 3-8 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 112(a), and double patenting as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Applicant is claiming a semiconductor memory device/method comprising: a plurality of memory bank; an internal memory bus configured to receive external data from outside the plurality of memory bank groups; and a first computation circuit configured to receive internal data from a first memory bank group of the plurality of memory bank groups during each first period of a plurality of first periods, receive the external data through the internal memory bus during each second period of a plurality of second periods, and perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each of the plurality of the first periods in response to the first period being shorter than the second period, or during each of the plurality of the second periods in response to the second period being shorter than the first period. Further as in claim 3, wherein the first period is n or 1/n times the second period, where n is a natural number equal to or greater than 2. 
The primary reasons for indication of allowable subject matter is the limitation in combination of all the limitation, such as the specific limitation that further describes the first period of the plurality of first periods and the second period of the plurality of second periods, such as, wherein the first period is n times or 1/n times the second period, where n is a natural number equal to or greater than 2.
Sheffler – US 20120117317 
Sheffler discloses an integrated circuit memory device that perform modify logic operation such as arithmetic operation (add, subtract, multiply, divide). As shown in figure 1A, Sheffler discloses the memory device that includes a plurality of memory core and modify logic, where receives internal read data from the memory core and receive an external operand from an external source. As shown in figure 5, Sheffler further teaches steps of retrieving read data in first period and a step of receiving external in second period, wherein the second period is shorter than the first period. However, Sheffler does not explicitly teach the first period is n times the second period, where n is a natural number equal to or greater than 2.

Walker – US 20100312997 
Walker discloses a memory device includes a compute engine comprises of one or more ALU to perform arithmetic operation, wherein each ALU may perform an operation on an entire operand, such that one or more operands maybe processed in parallel by one or more ALUs in the internal processor. Furthermore, as shown in figure 2, Walker discloses a computing engine buffer block to store the result of the compute engine before they are written to the memory array 36. However, Walker does not explicitly disclose the first period is n times the second period, where n is a natural number equal to or greater than 2.

	Sumbul – US 20200026498  
	Sumbul discloses a memory circuit includes a number of multiply-accumulate circuit that are dynamically configurable. The MAC circuit can either compute an output based on computation of X elements of the input vector with the weight vector or to compute output based on computation of a single element with the weight vector. As shown in figure 4A, the operation is performed by multiplying column of x input buffer with the same weight in each cycle. However, Sumbul does not explicitly teach the first period is n times the second period, where n is a natural number equal to or greater than 2.

Therefore, none of the closest found prior art teaches the limitations as recited in claims 3-8 and 13-16. Thus, these claims would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 112(a), and double patenting as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764
/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182